Citation Nr: 0738209	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension (also 
characterized as hypertensive cardiovascular disease), to 
include as secondary to service-connected post operative 
status renal calculi, right, with recurrent kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from February 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision issued by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
a claim of service connection of hypertensive cardiovascular 
disease (to include coronary artery disease).  A Notice of 
Disagreement (NOD) was filed in April 2005, and, in July 
2005, the RO issued a Statement of the Case (SOC) and a 
Supplemental Statement of the Case (SSOC).  The following 
month, a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) was received.  In January 2005, 
September 2006, and February 2007, additional SSOCs were 
issued by the RO.  The veteran testified at a videoconference 
hearing before undersigned Acting Veterans Law Judge at the 
RO in October 2007.  At that time, he moved for advancement 
on the docket, which was granted.

During the Board hearing, the veteran raised the issue of 
entitlement to an earlier effective date for grant of service 
connection and assignment of a compensable evaluation for the 
removal of a rib or ribs on the right side, formerly 
evaluated as 12th rib resection with regeneration.  The 
veteran also indicated a desire to file a claim of service 
connection for heart disease as secondary to hypertension in 
November 2005 correspondence; this is construed as referring 
to the more recently diagnosed coronary artery disease shown 
in VA and private treatment records.  Although the issue 
currently before the Board does involve heart disease in some 
form, coronary artery disease is considered a separate 
disability entity, and must be considered on its own merits.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  This 
claim is inextricably intertwined with that for hypertension.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  These matters are referred 
to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the matter on appeal is warranted.

The record shows that, during a November 1961 VA 
hospitalization, doctors noted elevated blood pressure and an 
abnormal EKG, and diagnosed the veteran with "hypertensive 
cardiovascular disease."  In a December 1961 rating 
decision, the RO denied service connection for this 
disability, saying only that service connection was not 
warranted.

In an April 1987 decision, the RO denied service connection 
for hypertension, formerly diagnosed as hypertensive 
cardiovascular disease.  This decision was appealed and, in 
August 1988, the Board denied service connection for 
hypertension under direct, presumptive, and secondary 
theories of entitlement.  The Board determined that there was 
no evidence of a diagnosis of hypertension in service or 
within the first post-service year.  There was no evidence of 
aggravation.  Isolated high blood pressure readings at entry 
were not repeated in service, and no diagnosis of 
hypertension was made until several years after service.  
Further, there was no relationship between hypertension and 
the veteran's service-connected postoperative status right 
renal calculi.

In a February 2004 claim, the veteran referred to his high 
blood pressure and a heart condition; this was construed by 
the RO as a claim to reopen the veteran's previously denied 
claim of service connection for hypertension/hypertensive 
cardiovascular disease.  The RO sent correspondence to the 
veteran in June 2004 addressing VA's duties to notify and 
assist veterans in substantiating claims.  However, this 
correspondence, while it included language regarding the need 
for new and material evidence to reopen a previously denied 
claim, did not discuss the most recent decision, that of the 
Board in August 1988.  Instead the RO informed the veteran 
that the December 1961 decision was the most recent, and 
advised him of what evidence was necessary to substantiate 
the claim based on that decision.  The record must show that 
the veteran was provided pertinent notice under 38 U.S.C.A. § 
5103 which describes, "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial." Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Here, the notice provided to the veteran was therefore 
inadequate, as the most recent denial, the August 1988 Board 
decision, addressed multiple theories of entitlement which 
were never raised in 1961.

Action by the RO is required to satisfy the notification 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2007).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

The record also reflects that the veteran receives treatment 
at the Columbia, South Carolina VA Medical Center (VAMC).  
Only selected VA treatment records have been associated with 
the claims file since December 1977.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding VA 
treatment records from the Columbia VAMC and its affiliated 
outpatient or community-based clinics, following the 
procedures prescribed in 38 C.F.R. § 3.159(c) (2007) as 
regards requests for records from Federal facilities.

Accordingly, the RO should through VCAA compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal, consistent 
with the points raised above.  The RO's notice to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession, and ensure that (in addition to the 
above), its notice for the claim meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates, as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's petition to 
reopen his previously denied claim for service connection.  
If reopened, the RO's readjudication of the claim should 
include consideration the alternative theories of entitlement 
for a grant of service connection raised by the record: in-
service incurrence, continuity of symptomatology, and 
causation or aggravation by the veteran's service-connected 
postoperative status right renal calculi, right, with 
recurrent kidney stones.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) on the issue of service 
connection for hypertension (also 
characterized as hypertensive vascular 
disease) to include as secondary to 
service-connected post operative status 
renal calculi, right, with recurrent 
kidney stones.  The RO should provide 
specific notice as to the type of 
evidence necessary to substantiate the 
claim, to include discussion of the 
evidentiary deficiency(ies) that resulted 
in the prior August 1988 Board denial, 
along with notice as to what evidence is 
needed to establish the claim, on the 
merits, consistent with Kent (cited to 
and discussed above).  

The RO should ensure that its notice also 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should obtain any outstanding 
VA evaluation and/or treatment records 
from Columbia, South Carolina VAMC and 
all affiliated outpatient or community-
based clinics from December 1977 to the 
present.  All records and/or responses 
received should be associated with the 
claims file.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


